UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7831



EDWARD LONNIE MCCARROLL,

                                              Plaintiff - Appellant,

          versus

JAMES B. HUNT; FRANKLIN FREEMAN; EDWARD
DEVITO; SHELLY S. HOLT; ERNEST B. FULLWOOD;
WILLIAM J. BONEY, JR.; JOSEPH MCQUEEN, JR.,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-916-5-F)

Submitted:   January 18, 1996             Decided:   February 8, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Edward Lonnie McCarroll, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. McCarroll v. Hunt, No. CA-95-916-5-F (E.D.N.C. Nov. 2,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2